Citation Nr: 0633118	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  03-07 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
degenerative joint disease (DJD) of the right knee.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
December 1965 to January 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  In June 2004, to support his claim, the veteran 
testified at a hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board using video-
conferencing technology.  A transcript of the proceeding is 
of record.

In September 2004, and again in September 2005, the Board 
remanded this case to the RO (via the Appeals Management 
Center (AMC)) for further development and consideration.  In 
April 2006, the AMC issued a supplemental statement of the 
case (SSOC) continuing to deny an initial rating higher than 
10 percent and returned the case to the Board for further 
appellate review.

The Board issued a decision on July 12, 2006, denying the 
veteran's claim for an initial rating higher than 10 percent 
for DJD of the right knee.  Prior to this decision, in March 
2006, the RO had received information from him concerning a 
recent disability award by the Social Security Administration 
(SSA).  He said he had been found totally disabled because of 
his knee, effective from February 2006.  Unfortunately, 
however, this information was not considered prior to the 
Board's July 2006 decision, and it bears directly on the 
claim at issue.

So the Board has vacated its July 12, 2006 decision (under a 
separate cover) and is issuing this decision in its place.  
But for the reasons explained below, the case is being 
REMANDED again to the RO via the AMC in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.




REMAND

As mentioned, in March 2006, the veteran submitted 
information concerning a recent SSA disability award.  He 
said the SSA found him totally disabled due to his knee 
injury effective from February 2006.  

VA has the duty to assist veterans in obtaining records in 
the custody of a Federal department or agency.  38 C.F.R. § 
3.159(c)(2) (2006).  Since these SSA records bear directly on 
the issue on appeal, an attempt must be made to obtain them.  
Id.; see, too, Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

VA must make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  38 
C.F.R. § 3.159(c)(2) (2006).  VA will end it efforts to 
obtain records from a Federal department or agency only if VA 
concludes the records sought do not exist or that further 
efforts to obtain the records would be futile.  Id.  Cases in 
which VA may conclude that no further efforts are required 
include those in which the Federal department or agency 
advises VA that the requested records do not exist or the 
custodian does not have them.  Id. 

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and obtain a copy of 
that agency's decision concerning the 
veteran's claim for disability benefits, 
including any medical records used to make 
the decision, copies of any hearing 
transcripts, etc.  

2.  Review the claims file.  If any 
development is incomplete, take corrective 
action before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then readjudicate this claim in light 
of any additional evidence obtained.  If 
it is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).
 

_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



